J-E03001-17

                              2018 Pa. Super. 334

 IN RE: K.R., MINOR                       :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
 APPEAL OF: K.R., BIRTH MOTHER            :
                                          :
                                          :
                                          :
                                          :
                                          :   No. 692 WDA 2017

                Appeal from the Order Entered April 10, 2017
    In the Court of Common Pleas of Allegheny County Orphans' Court at
                      No(s): No. CP-02-AP-222-2016

 IN RE: E.R., MINOR                       :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
 APPEAL OF: K.R., BIRTH MOTHER            :
                                          :
                                          :
                                          :
                                          :
                                          :   No. 693 WDA 2017

                    Appeal from the Order April 10, 2017
    In the Court of Common Pleas of Allegheny County Orphans' Court at
                        No(s): CP-02-AP-223-2016


BEFORE: GANTMAN, P.J., BOWES, J., PANELLA, J., SHOGAN, J., LAZARUS,
        J., OLSON, J., OTT, J., STABILE, J., and DUBOW, J.

CONCURRING STATEMENT BY DUBOW, J.:               FILED DECEMBER 10, 2018

      Although I agree with the holding of the Majority Opinion that a parent

may raise for the first time on appeal to the Superior Court the issue that a

Guardian ad Litem (“GAL”) had a conflict during a termination hearing, I

believe that the Majority addresses in dicta other issues that this court did not

certify for en banc consideration and that are advisory in nature.
J-E03001-17



      The Pennsylvania Supreme Court made clear in In re: T.S., 192 A.3d
1080 (Pa. 2018), that a parent does not waive the claim that a Guardian Ad

Litem has a conflict in a termination hearing when the parent raises the issue

for the first time before Superior Court. That is the issue that the Superior

Court had certified for en banc consideration in this case and that is the holding

of our Majority Opinion.

      The Majority Opinion, however, outlines standards of “effective

representation” of a GAL, and instructs a GAL about the manner in which to

determine whether a conflict exists and the actions the GAL should take when

the GAL believes a conflict exists. See Majority Opinion, at 30-31. Although

I share the view of the Majority that when a GAL has a conflict, the GAL must

request that the court appoint a Child Advocate, we need not advise the lower

court about the manner in which the GAL makes that determination and the

information that the GAL must convey to the trial court. I trust that GAL’s

and the trial court are capable of addressing this issue properly.


      Judge Panella, Judge Lazarus, and Judge Ott join the concurring

statement.




                                      -2-